Appeal from a judgment of the Supreme Court (Kane, J.), entered March 14, 1996 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating a prison disciplinary rule that prohibits lewd exposure and subsequently commenced the instant CPLR article 78 proceeding challenging the administrative determination of his guilt. Supreme Court dismissed the petition, and petitioner appeals on the grounds that, inter alia, the requisite transcript of his disciplinary hearing was not submitted by respondent as required by CPLR 7804.
The record on appeal discloses no hearing transcript for our review, nor is there any indication that a hearing transcript was ever submitted for consideration by Supreme Court. The judgment is accordingly reversed and the matter is remitted for a determination of whether the transcript (required by 7 NYCRR 254.6 [b]) exists; in the event that it does, it is to be submitted by respondent for Supreme Court’s consideration (see, Matter of Jacob v Winch, 121 AD2d 446, 447).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.